DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed February 16, 2021 has been entered. 
Claims 1-15 are pending in this application.

Allowable Subject Matter
Claims 1-15 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 1, Jeong et al. (U.S. Patent Application Publication No. 2015/0333769 A1) discloses: An information transmission method comprising:
identifying at least one information bit for polar coding (Paragraph [0033]: “According to an exemplary embodiment, there is provided a puncturing method for a polar code which may be referred to as a quasi-uniform puncturing technique. The quasi-uniform puncturing technique is a method of arranging indexes of a polar codeword bits in a bit-reversal order and then puncturing the codeword bits corresponding to the relevant indexes in order.”
Paragraph [0060]: “The puncturer 120 may puncture a predetermined number of bits among the bits output from the interleaver 110. Herein, the puncturing means not transmitting a part of the codeword bits by removing the part of the codeword bits, and the apparatus 100 for interleaving and puncturing may pre-store information regarding the number of bits to be punctured, and so on.”);
identifying a first sequence having a length of 2N that corresponds to a length of the at least one information bit . . . wherein the first sequence comprising indices that form part of the first sequence is arranged symmetrically (Paragraph [0034]: “To perform the bit-reversal arranging, first of all, regarding a length of a code N=2n, each of bit indexes of 0, 1, . . . , N−1 is represented as n bits. For example, an index 0 may be expressed as 00 . . . 0, an index 1 may be expressed as 00 . . . 1, . . . , and an index N−1 may be expressed as 11 . . . 1. After rearranging the converted n bits of each index to be symmetrical to the n bits before this arrangement, the rearranged n bits are converted to a decimal number index.”
Paragraph [0036]: “After arranging bit indexes in a bit-reversal order regarding the length N as above, p number bits of the codeword are punctured in order from the front. For example, in case of FIG. 2A, if the quasi-uniform puncture is performed when N=4 and p=2, x0 bit and x2 bit may be punctured, and in case of FIG. 2B, if the quasi-uniform puncture is performed when N=8 and p=2, x0 bit and x4 bit may be punctured.”
Paragraph [0037]: “Meanwhile, the quasi-uniform puncture technique makes it possible to plan a polar code in various lengths, through a simple bit-reversal arrangement and a sequential puncture, but there is a problem that only one puncturing order is determined. That is, if one of an order of bits to be punctured is changed, the puncturing is performed by a different method.”).
However, the Examiner finds Jeong does not teach or suggest the claimed “encoding the at least one information bit through polar coding based on a first sequence; and transmitting the encoded at least one information bit, wherein the first sequence comprising indices that form part of the first sequence is arranged symmetrically around a center of the first sequence.” A search of the prior art did not reveal references that taught or suggested these limitations. The Examiner, therefore, finds the limitations of claim 1 as allowable over the prior art.  
Independent claims 7, 13, 14 and 15 recite similar limitations as independent claim 1 and therefore, the Examiner finds claims 7, 13, 14 and 15 are allowable for the same reasons as set forth above in claim 1.
.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE VALLECILLO whose telephone number is (571)272-7716.  The examiner can normally be reached on 8:30 A.M. - 4:30 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALBERT DECADY can be reached on (571)272-3819.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYLE VALLECILLO/Primary Examiner, Art Unit 2112